Exhibit 10.65

LOGO [g192305ex10_65-pg001.jpg]

July 11, 2011

Tom Mazich

[Address]

[City, State, Zip Code]

Dear Tom,

I am pleased to offer you the position of Executive Vice President and General
Manager, GovCon of Deltek, Inc. (the “Company”). I am very excited about the
Company’s future and equally excited at the prospect of your joining our team.
The following are the terms and conditions of your offer.

Start Date: Your start date with the Company will be August 1, 2011.

Reporting Responsibilities: As Executive Vice President and General Manager,
GovCon you will report to me, although, as with all of the Company’s officers,
you may also be called on from time to time to give reports to the board of
directors of the Company (the “Board”) directly.

Base Salary and Annual Bonus: Your annual base salary will be $325,000 payable
in accordance with the Company’s standard payroll policy, and will be reviewed
periodically. You will have an annual bonus target of $175,000. Bonuses will be
paid quarterly, based on a combination of your satisfaction of actual
performance against agreed targets and the Company’s actual performance against
targets, and your actual bonuses may be more than or less than your bonus
target. All payments to you by the Company will be subject to any required
withholding of taxes.

In addition, your quarterly bonus for the first two quarters after your start
date will be paid at a minimum of 100% of your quarterly bonus target.

Other Benefits: You will be provided with the Company’s standard benefits
package, which currently includes medical coverage, 401(k) plan participation
and three weeks of paid vacation. You will be reimbursed pursuant to the
Company’s expense reimbursement policy for the covered business expenses that
you incur in connection with your service to the Company.

Insurance & Indemnification: From and after your start date and for so long as
the Company maintains any directors and officers liability insurance policy, you
will be provided in respect of your service to the Company with the same
coverage under such policy as is provided to other directors or officers of the
Company in respect of their service to the Company. In addition, from and after
your start date, the Company will indemnify you to the maximum extent permitted
under applicable law and/or the Company’s charter or by-laws to the extent that
such indemnification is provided to other directors or officers of the Company.
Such coverage and indemnification will be provided, to the extent that you are
entitled thereto, without regard to your termination of employment.

Restricted Stock: Effective on the first day of the month following your start
date and upon approval of the Board, the Company will award to you 60,000 shares
of restricted common stock, par value



--------------------------------------------------------------------------------

LOGO [g192305ex10_65-pg002.jpg]

 

$0.001 per share, of the Company (and including any securities into which such
shares are changed or for which such shares are exchanged) (the “Common Stock”).
These shares will vest in 25% increments annually over four years from your
start date, will be granted pursuant to the Company’s Amended and Restated 2007
Stock Incentive and Award Plan and will be evidenced by a Restricted Stock
Agreement in a form customarily used by the Company for its executive officers,
a copy of which has been provided to you.

At-Will Employment; Severance: You will have no set term of employment, and your
employment will be at will.

If your employment is terminated before a Change in Control either by the
Company without Cause or by you for Good Reason, then the Company shall continue
to pay you your then current base salary as of the date of termination for six
months thereafter. In addition, upon any termination that entitles you to the
foregoing severance benefits, the Company will also continue your coverage under
the Company’s medical benefit plan for twelve months at the active-employee
premium rate.

If your employment is terminated on the date of or within 18 months following a
Change in Control either by the Company or its successors without Cause or by
you for Good Reason, then the Company shall: (1) continue to pay you your then
current base salary as of the termination date for 18 months thereafter, (2) pay
you 150% of your then current target annual bonus (based on your target annual
bonus in effect in the period in which you are terminated), and (3) continue
your medical coverage under the Company’s medical benefit plan for 18 months at
the active-employee premium rate. You will be entitled to these payments, less
any payments provided for in the paragraph above, if your employment is
terminated by the Company without Cause or by you for Good Reason within sixty
(60) days prior to a Change in Control if a Change in Control transaction by a
third party was under consideration during that sixty-day time period and a
Change in Control occurs.

The continuation of base salary will be paid in substantially equal installments
over the 18-month severance period in accordance with the Company’s standard
payroll practices with respect to active employees, but not less frequently than
monthly. The payment of your bonus will be made in a lump sum at such time as
bonuses are generally paid to employees during the period in which you are
terminated. Notwithstanding the preceding two sentences, if Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), would cause the
imposition of an excise tax on the salary continuation severance payment or
bonus award severance payment if paid as described above, then payment of the
salary continuation severance payment and bonus award severance payment shall be
ordered so as to avoid the imposition of the excise tax, as follows: (i) as much
of the bonus award severance payment as may be paid without the imposition of
the excise tax shall be paid as described above, and any remaining portion of
the bonus award severance payment shall be paid upon the day following the
six-month anniversary of the termination date; and (ii) if any installments of
the salary continuation payment may be paid (in whole or in part) as described
above without the imposition of the excise tax, then such installments shall be
paid as described above, and the remaining installments shall commence upon the
day following the six-month anniversary of the termination date, and the first
installment paid upon the day following the six-month anniversary of the
termination date shall include all portions of the salary continuation severance
payment that would have been paid but for the application of Section 409A to the
salary continuation severance payment. The Company’s



--------------------------------------------------------------------------------

LOGO [g192305ex10_65-pg003.jpg]

 

obligations to make any payments and (if applicable) continue the medical
coverage as set forth above is conditioned upon: (x) your execution and delivery
of, and your continued compliance with the obligations under, the Confidential
Information, Intellectual Property and Non-Competition Agreement, the form of
which is attached as Annex B, and (y) your execution, delivery and
non-revocation of a valid and enforceable general release of claims
substantially in the form attached as Annex C.

For purposes of this letter, “Change in Control,” “Cause” and “Good Reason” will
have the meanings set forth on Annex A.

Effect of Section 280G: Notwithstanding any provision in this letter or any
other plan, program or arrangement of the Company to the contrary, payments to
be made to you in the event of a change in ownership or effective control of the
Company or a substantial portion of its assets (within the meaning of
Section 280G(b)(2) of the Code and the regulations promulgated thereunder) shall
be reduced, but only if and to the extent that a reduction in the payments to
you would result in your retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the excise tax
payable under Section 4999 of the Code) than if you received the entire amount
of such payments without reduction. If the payments are to be reduced as
described above, then, unless you give prior written notice to the Company
specifying a different order by which to effectuate the foregoing, the Company
shall reduce or eliminate such payments (i) by first reducing or eliminating the
portion of such payments which is not payable in cash (other than that portion
of such payments subject to clause (z) hereof), (y) then by reducing or
eliminating cash payments (other than that portion of such payments subject to
clause (z) hereof) and (z) then by reducing or eliminating the portion of such
payments (whether payable in cash or not payable in cash) to which Treasury
Regulation Section 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the date of the Change in Control. Any notice given by
you pursuant to the preceding sentence shall take precedence over the provisions
of any other plan, arrangement or agreement governing your rights and
entitlements to any benefits or compensation.”

Background Investigations: As a condition of your employment, you must
successfully complete a pre-employment background investigation and reference
check. The successful results of the background investigation and reference
check must be obtained prior to the commencement of your employment. The Company
reserves the right to conduct background investigations following the
commencement of your employment.

Employee Covenants: As a condition of your employment, not later than your start
date, you will execute and deliver the Company’s form of Confidential
Information, Intellectual Property, and Non-Competition Agreement, which is
attached hereto as Annex B.

[remainder of page left intentionally blank]



--------------------------------------------------------------------------------

LOGO [g192305ex10_65-pg004a.jpg]

 

If the foregoing terms and conditions are consistent with your understanding,
please sign this letter below and return a copy to me. Tom, I am confident that
you will be a valuable addition to our team, and I look forward to working with
you.

 

      Very truly yours,       Deltek, Inc.      

LOGO [g192305ex10_65-pg004b.jpg]

      Kevin Parker       President and Chief Executive Officer

ACCEPTED AND AGREED:

      /s/ Tom Mazich   7/15/11       Tom Mazich   Date        



--------------------------------------------------------------------------------

LOGO [g192305ex10_65-pg005.jpg]

 

Annex A

Definitions

“Cause” shall mean (A) a conviction of you for the commission of a felony, (B) a
commission by you of one or more acts involving fraud or gross misconduct that
cause material damage to the Company, (C) a material violation by you of the
Confidential and Proprietary Information, Assignment of Inventions and
Noncompetition Agreement or (D) your breach of any material terms of this letter
and such breach is not cured within 30 days after written notice by the Company
to you identifying such breach. Prior to terminating your employment for Cause
pursuant to clause (D), you shall be given (1) a written notice of such
determination setting forth the nature of such alleged Cause item and
specifically stating the corrective action required, (2) a reasonable
opportunity to meet with the Board (with the assistance of your counsel if you
so elect) to discuss such item and required corrective action and (3) a
reasonable opportunity to take the required action and cure such item.

A “Change in Control” will have occurred if (A) any third party not affiliated
with New Mountain Partners II, L.P., New Mountain Affiliated Investors II, L.P.
or Allegheny New Mountain Partners, L.P. or any of their affiliates
(collectively, “New Mountain”), but excluding the deLaski Shareholders (as
defined in the Shareholders’ Agreement, dated as of April 22, 2005, to which
(among others) the Company and New Mountain are parties), owns, directly or
indirectly, more voting capital stock of the Company than New Mountain owns or
(B) a third party not so affiliated has or obtains the right to elect a majority
of the Board.

“Good Reason” shall mean (A) (x) a material reduction, without your written
consent, of the nature and scope of the authorities, powers, functions or duties
assigned to you or (y) any reduction, without your prior written consent, of
your compensation (including, without limitation, your annual base salary or
target annual bonus opportunity), (B) the Company’s requiring you, without your
prior written consent, to change the office location at which you are based
which results in your having a commute to such location from your residence in
excess of 75 miles or in excess of 120% (in miles) of your commute immediately
prior to the date of such change of location, whichever is greater, or (C) the
Company’s breach of any material terms of your employment or this letter, and,
in the case of clause (A) or (C), such reduction or breach is not cured within
30 days after written notice by you to the Company identifying such reduction or
breach. In order to constitute termination for Good Reason, you must terminate
your employment within 60 days after the basis for such termination becomes
known to you (or, in the case of clause (A) or (C), within 30 days after the
Company has failed to cure such reduction or breach).